On appeal, appellant argues that granting summary judgment
                   to LVMPD was improper for a variety of reasons. But in this case we are
                   compelled to affirm the district court's summary judgment based on
                   appellant's failure to provide this court with an adequate record to support
                   the arguments that he raises on appeal.
                               It is well established that an appellant has a duty to provide
                   this court with an adequate record on appeal and that we "generally
                   cannot consider matters not contained in the record."       Cuzze v. Univ. &

                   Cmty. Coll. Sys. of Nev.,   123 Nev. 598, 603, 172 P.3d 131, 135 (2007); see
                   also NRAP 30(b)(3) (providing that appellant's appendix "shall include
                   those . . . portions of the record essential to determination of issues raised
                   in appellant's appeal"). Here, while appellant has provided this court with
                   a copy of the district court's order, the minutes pertaining to that order,
                   and a transcript of the hearing on the summary judgment motion, he has
                   failed to provide copies of respondent's motion for summary judgment, his
                   opposition to that motion, or respondent's reply to the opposition.
                               To oppose a motion for summary judgment, the nonmoving
                   party must set forth specific facts to demonstrate that a genuine issue of
                   material fact exists for trial.   Wood v. Safeway, Inc.,   121 Nev. 724, 732,
                   121 P.3d 1026, 1031 (2005). Absent copies of the parties' summary
                   judgment motion practice, especially appellant's opposition to that motion,
                   this court cannot determine whether appellant demonstrated the existence
                   of a genuine issue of material fact that would preclude summary judgment
                   because, among other things, it is not clear what, if any, evidence
                   appellant relied on for this purpose. While appellant's appendix includes
                   certain responses to interrogatories, deposition transcripts, and
                   administrative hearing documents, without appellant's opposition to the

SUPREME COURT
         OF
      NEVADA
                                                          2
(0) 1.947A    ea
                summary judgment motion, we cannot assess whether these documents
                were relied on in opposing summary judgment and, if so, what arguments
                appellant may have presented based on these materials. Thus, because
                appellant has failed to provide this court with any of the pertinent motion
                practice pertaining to the district court's grant of summary judgment, "we
                necessarily presume that the missing portion[s of the district court record]
                support[ ] the district court's decision" that appellant failed to
                demonstrate the existence of a genuine issue of material fact that
                precluded summary judgment and that summary judgment was
                warranted on this basis. Cuzze, 123 Nev. at 603, 172 P.3d at 135; see also
                Wood, 121 Nev. at 732, 121 P.3d at 1031. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                                                            Parraguirre


                                                                                           J.
                                                            Saitta


                cc:   Hon. Jennifer P. Togliatti, District Judge
                      Israel Kunin, Settlement Judge
                      Kirk T. Kennedy
                      Olson, Cannon, Gormley, Angulo & Stoberski
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A